Case 1:18-cv-09352-AJN Document 46 Filed 09/24/19 Page 1 of 1

,
Sullivan

SULLIVAN & WORCESTER

September 23, 2019

Honorable Alison J. Nathan

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse

Sullivan d pyercautor ta
1633 Broadway
New York,

rc Se nee ede eae te warn

Tien ay
i
i
i
i

212 660 3000

¥ 10019 sullivaniaw.com
: : ye

7

sr 24a

i
‘| <

i

oe eee

 

 

The parties' joint request for an extension of the
discovery schedule through November 15, 2019 is
granted. The parties shall submit an amended
proposed case management plan by no later than

September 27, 2019.
SO ORDERED.

40 Foley Square
New York, NY 10007

 

 

 

Blockchain Technologies Corp. v. RVH, Inc., et al.
Civil Action No. 18-cv-9352 (AJN)

Dear Judge Nathan:

The Parties jointly submit this letter with respect to discovery in the above-captioned
matter. During the discovery period, counsel have communicated both with regard to the
complicated nature of discovery and with regard to determining whether resolution were possible
at this stage of the proceedings.

As to discovery, the Parties have exchanged and responded to written discovery. By
virtue of the extensive paperwork involved in the transactions underlying the claims and
counterclaims in this matter, and the practicalities of counsel’s schedules, deposition discovery is
ongoing. While the Parties are working collaboratively, our forward movement has been
delayed by the breadth of discovery.

Given the above, counsel jointly request that discovery be extended through November
15, 2019. At that time, we believe it would be constructive for the Parties to appear before the

Magistrate Judge for a settlement conference.

If the Court grants this request to extend the period for discovery, Plaintiff will submit a
proposed Order to the Court. Thank you for your attention to this request.

Respectfully submitted,

s/Alan A. Heller /s/Peter R. Ginsberg

Alan A. Heller (AH-7942)
Garvey Schubert Barber, P.C.
100 Wall Street

New York, NY 10005

(212) 965-4526

  

Peter R. Ginsberg (PG-6712)
Sullivan & Worcester LLP
1633 Broadway

New York, NY 10019

(212) 660-3059

 

Attorneys for Defendant

PARISON J.NATHAN

Attorneys for Plaintiff

 

  

UN ED STATES DISTRICT JUDGE

ROSTOM LONDON NEW YORM TEL AWN WASHES TON, po ali
